IN THE MATTER OF THE PETITION OF DENNIS A. ELLIOTT FOR A WRIT OF HABEAS CORPUS
No. 645, 2007.
Supreme Court of Delaware.
Submitted: December 19, 2007.
Decided: January 8, 2008.
Before STEELE, Chief Justice, HOLLAND and BERGER, Justices.

ORDER
RANDY J. HOLLAND, Justice.
This 8th day of January 2008, it appears to the Court that:
(1) On December 13, 2007, the petitioner, Dennis A. Elliott, filed a petition for a writ of habeas corpus in this Court. On that same date, the Clerk of the Court issued a notice to Elliott to show cause why his petition should not be dismissed for this Court's lack of original jurisdiction to issue a writ of habeas corpus.[1]
(2) On December 19, 2007, Elliott filed his response to the notice to show cause. Elliott did not address the jurisdictional issue in his response.
(3) The Delaware Constitution does not confer original jurisdiction upon this Court to hear petitions for writs of habeas corpus.[2] Elliott's petition for a writ of habeas corpus must, therefore, be dismissed.
NOW, THEREFORE, IT IS ORDERED that the within petition is DISMISSED.
NOTES
[1]  In re Cantrell, 678 A.2d 525, 526 (Del. 1996).
[2]  Del. Const. art. IV, § 11(6).